
	
		II
		109th CONGRESS
		2d Session
		S. 4076
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Thomas introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to provide an
		  alternate sulfur dioxide removal measurement for certain coal gasification
		  project goals.
	
	
		1.Technical criteria for clean
			 coal power initiativeSection
			 402(b)(1)(B)(ii) of the Energy Policy Act of 2005 (42 U.S.C.
			 15962(b)(1)(B)(ii)) is amended by striking subclause (I) and inserting the
			 following:
			
				(I)(aa)to remove at least 99
				percent of sulfur dioxide; or
					(bb)to emit not more than 0.04 pound
				SO2 per million Btu, based on a 30-day
				average;
					.
		
